UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


ZACHARY L. MOYE,                                 §
                                                 §
                Plaintiff,                       §
                                                 §
versus                                           §   CIVIL ACTION NO. 1:17-CV-525
                                                 §
BRIAN COLLIER, et al.,                           §
                                                 §
                Defendants.                      §

   MEMORANDUM ORDER OVERRULING PLAINTIFF’S OBJECTIONS AND
  ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Zachary L. Moye, a prisoner previously confined at the Stiles Unit of the Texas

Department of Criminal Justice, Correctional Institutions Division (TDCJ-CID), proceeding pro

se and in forma pauperis, filed this civil rights action pursuant to 42 U.S.C. § 1983 against Brian

Collier, Wayne Brewer, Schuyler Levias, Danny J. Landrum, Tammy Bassett, and Tvette Hall.

         The court ordered that this matter be referred to the Honorable Keith F. Giblin, United

States Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and

orders of this court. The magistrate judge has submitted a Report and Recommendation of United

States Magistrate Judge.      The magistrate judge recommends dismissing the claims against

defendants Brian Collier and Wayne Brewer pursuant to 28 U.S.C. § 1915(e) as frivolous and for

failure to state a claim upon which relief may be granted.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record, pleadings, and all available evidence. Plaintiff filed

objections to the magistrate judge’s Report and Recommendation.
       The court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law. See FED. R. CIV. P. 72(b). After careful consideration, the court concludes

the objections are without merit.

                                             ORDER

       Accordingly, plaintiff’s objections (#17) are OVERRULED. The findings of fact and

conclusions of law of the magistrate judge are correct, and the report of the magistrate judge (#14)

is ADOPTED. Defendants Brian Collier and Wayne Brewer are DISMISSED from this action.


        Signed this date
        Jul 15, 2019




                                                 2
